 

 

USEC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT courT — |{ POC n
SOUTHERN DISTRICT OF NEW YORK. || DATE FILED:

 

 

 

 

 

 

 

SECURITIES AND EXCHANGE COMMISSION, 17-cv-02088-RMB-KNF
Plaintiff, FINAL JUDGMENT AS TO
DEFENDANTS ROGER SHAOUL
- against - AND JAMES SHAOUL
AMIR WALDMAN, et al., ECF CASE
Defendants.

 

 

The Securities and Exchange Commission having filed a Second Amended Complaint
and Defendants Roger Shaoui and James Shaoul (“Defendants”) having entered a general
appearance; consented to the Court’s jurisdiction over Defendants and the subject matter of this
action; consented to entry of this Final Judgment without admitting or denyimg the allegations of
the Complaint (except as to jurisdiction and except as otherwise provided herein in
paragraph VIII); waived findings of fact and conclusions of law; and waived any right to appeal
from this Final Judgment:

L

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15.U.S.C..8 78i(b)| and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

 
(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

Il.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendants are permanently restrained and enjoined from violating Section 14(e) of the
Exchange Act [ISULS.C. 8 78nfe)] and Rule 14e-3 (17 CFR, § 240.1 4-3] promulgated
thereunder, in connection with any tender offer or request or invitation for tenders, from
engaging in any fraudulent, deceptive, or manipulative act or practice, by:

(a) purchasing or selling or causing to be purchased or sold the securities
sought or to be sought in such tender offer, securities convertible into or
exchangeable for any such securities or any option or right to obtain or
dispose of any of the foregoing securities while in possession of material
information relating to such tender offer that Defendants know or have
reason to know is nonpublic and know or have reason to know has been

acquired directly or indirectly from the offering person; the issuer of the

 
(b)

securities sought or to be sought by such tender offer; or any officer,
director, partner, employee or other person acting on behalf of the offering
person or such issuer, unless within a reasonable time prior to any such
purchase or sale such information and its source are publicly disclosed by
press release or otherwise; or
communicating material, nonpublic information relating to a tender offer,
which Defendants know or have reason to know is nonpublic and know or
have reason to know has been acquired directly or indirectly from the
offering person; the issuer of the securities sought or to be sought by such
tender offer; or any officer, director, partner, employee, advisor, or other
person acting on behalf of the offering person of such issuer, to any person
under circumstances in which it is reasonably foreseeable that such
communication is likely to result in the purchase or sale of securities in the
manner described in subparagraph (a) above, except that this paragraph
shall not apply to a communication made in good faith
(i) to the officers, directors, partners or employees of the

offering person, to its advisors or to other persons, involved

in the planning, financing, preparation or execution of such

tender offer;

(ii) to the issuer whose securities are sought or to be sought by
such tender offer, to its officers, directors, partners,
employees or advisors or to other persons involved in the

planning, financing, preparation or execution of the

 
activities of the issuer with respect to such tender offer; or
(iii) to any person pursuant to a requirement of any statute or
rule or regulation promulgated thereunder.

IT [IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IT.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Roger
Shaoul is liable for disgorgement of $925,436.86 representing profits gained as a result of the
conduct alleged in the Second Amended Complaint, together with prejudgment interest thereon
in the amount of $3,143.95, and a civil penalty in the amount of $925,436.86 pursuant to Section
21A of the Exchange Act [15 U.S.C, §§ 78u(d)(3), 78u-1]. Defendant Roger Shaoul shall satisfy
this obligation by paying $1,854,017.67 to the Securities and Exchange Commission within
30 days after entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm, Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center
Accounts Receivable Branch

 
6500 South MacArthur Boulevard
Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Roger Shaoul as a defendant in this action; and specifying that payment is made
pursuant to this Final Judgment.

Defendant Roger Shaoul shall simultaneously transmit photocopies of evidence of
payment and case identifying information to the Commission’s counsel in this action. By
making this payment, Defendant Roger Shaoul relinquishes all legal and equitable right, title,
and interest in such funds and no part of the funds shal! be returned to Defendant Roger Shaoul.
The Commission shall send the funds paid pursuant to this Final Judgment to the United States
Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt (and/or through other collection procedures authorized by
law) at any time after 30 days following entry of this Final Judgment. Defendant Roger Shaoul
shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 196].

IV,

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant James
Shaoul shall pay a civil penalty in the amount of $4,145,982.33 to the Securities and Exchange
Commission pursuant to Section 21A of the Exchange Act [15 US.C. $8 78u(d)(3), 78u-1].
Defendant James Shaoul shall make this payment within 30 days after entry of this Final
Judgment,

Defendant James Shaoul may transmit payment electronically to the Commission, which
will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be

made directly from a bank account via Pay.gov through the SEC website at

 
http://www.sec.gov/about/offices/of.htm. Defendant James Shaoul may also pay by certified
check, bank cashier’s check, or United States postal money order payable to the Securities and
Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shail be accompanied by a letter identifying the case title, civil action number, and name of
this Court; James Shaoul as a defendant in this action; and specifying that payment is made
pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action, By making this payment,
Defendant James Shaoul relinquishes all legal and equitable right, title, and interest in such funds
and no part of the funds shall be returned to Defendant James Shaoul. The Commission shall
send the funds paid pursuant to this Final Judgment to the United States Treasury. Defendant
James Shaoul shall pay post-judgment interest on any delinquent amounts pursuant to 28 USC
$1961,

V.

IT IS HEREBY ORDERED, ADIUDGED, AND DECREED that within 3 days after

being served with a copy of this Final Judgment, Wells Fargo shall transfer the entire balance of

the following Wells Farge account(s) which were frozen pursuant to an Order of this Court to

the Commission:

 

 

 

Account Owner | Acct, Ending in:
Larry Franklin Cluff Jr. (d/b/a D&R Lawn
; *7178
Maintenance
QHCI D&R Investments LLC *7414

 

 

 

 

 
 

 

Roger Eliyahu Shaoul *9420

 

 

 

Wells Fargo may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Wells Fargo also may transfer these funds by
certified check, bank cashier’s check, or United States postal money order payable to the
Securities and Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; and specifying that payment is made pursuant to this Final Judgment.

VI.

ITIS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3 days after
being served with a copy of this Final Judgment, Steven S. Biss (counsel for Lawrence Ciuff, Jr.)
shall transfer the entire balance of any and all moneys received from Defendant Roger Shaoul or
held for the benefit of Roger Shaoul to the Commission. Steven S, Biss may transmit payment
electronically to the Commission, which will provide detailed ACH transfer/Fedwire instructions

upon request. Payment may also be made directly from a bank account via Pay.gov through the

SEC website at http://www.sec.gov/about/offices/ofm.htm. Steven S. Biss also may transfer

 

these funds by certified check, bank cashier’s check, or United States postal money order
payable to the Securities and Exchange Commission, which shall be delivered or mailed to
Enterprise Services Center

Accounts Receivable Branch
6500 South MacArthur Boulevard

 
Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; and specifying that payment is made pursuant to this Final Judgment.

VIE.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3 days of being
served with a copy of the Final Judgment and after it receives escrowed funds from Defendants
to satisfy the judgment, the law firm of Clark Hill (counsel for Roger Shaoul) shall transfer the
amount necessary to satisfy the remainder of amounts owed under this Final Judgment, after
application of the actual amounts transferred to the Commission from Wells Fargo and Steven S.
Biss, to the Commission, Clark Hill may transmit payment electronically to the Commission,
which will provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
be made directly from a bank account via Pay.gov through the SEC website at
hitp://www.sec.gov/about/offices/ofm.htm. Clark Hill also may transfer these funds by certified
check, bank cashier’s check, or United States postal money order payable to the Securities and
Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and
name of this Court; and specifying that payment is made pursuant to this Final Judgment.

VII.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C, $523, the

allegations in the complaint are true and admitted by Defendants, and further, any debt for

 
disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under this
Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendants of the
federal securities laws or any regulation or order issued under such laws, as set forth in Section
523(a)(19) of the Bankruptcy Code, 23(a)(1
IX.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court may retain
jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
X,
There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

RMB

UNITED STATES DISTRICT JUDGE

Dated: Yecomber Mp 2007

 

 

 
